CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), with an effective date of March 27, 2014, is by and among the
Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as the agent for the Lenders (in such capacity, "Agent"), MDC
PARTNERS INC., a Canadian corporation ("Parent"), Maxxcom Inc., a Delaware
corporation ("Borrower"), and each of the Subsidiaries of Parent identified on
the signature pages hereof (together with Parent and Borrower, the "Loan
Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of March
20, 2013 (as amended, modified or supplemented from time to time, the "Credit
Agreement");

 

WHEREAS, Borrower has advised Agent and Lenders that Parent intends to enter
into a Fifth Supplemental Indenture to the Senior Unsecured Trust Indenture in
the form attached hereto as Exhibit A (the "Indenture Amendment") in order to
increase the amount of Indebtedness thereunder,

 

WHEREAS, in connection with the Indenture Amendment, Borrower, Agent and the
Lenders have agreed to amend and modify the Credit Agreement as provided herein,
subject to the terms and provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.           Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.           Consent. Subject to the satisfaction of the conditions set forth in
Section 5 below and in reliance upon the representations and warranties of the
Loan Parties set forth in Section 6 below, Agent and Lenders hereby consent to
Parent entering into the Indenture Amendment.

 

3.           Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 6 below, the Credit
Agreement is hereby amended as follows:

 

-1-

 

 



(a)           Section 6.7(b) of the Credit Agreement is hereby amended to delete
the reference therein to "$700,000,000" and replace it with "$800,000,000".

 

(b)           The definition of Permitted Indebtedness set forth in Schedule 1.1
to the Credit Agreement is hereby amended to delete the reference to
"$700,000,000" in clause (p) thereof and replace it with "$800,000,000".

 

(c)           The definition of Permitted Refinancing Senior Unsecured Trust
Indenture set forth in Schedule 1.1 to the Credit Agreement is hereby amended to
delete the reference therein to "$700,000,000" and replace it with
"$800,000,000".

 

(d)           The definition of "Senior Unsecured Debt" set forth in Schedule
1.1 to the Credit Agreement is hereby amended to delete the reference therein to
"$700,000,000" and replace it with "$800,000,000".

 

4.           Ratification; Other Acknowledgments. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the other Loan Documents as appropriate to
express the agreements contained herein. The Credit Agreement (other than as
amended by this Amendment) and the other Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms.

 

5.           Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:

 

(a)           Agent shall have received a fully executed copy of this Amendment;

 

(b)           Agent shall have received a fully executed copy of the Indenture
Amendment, in form and substance acceptable to Agent; and

 

(c)           No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

6.           Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:

 

(a)           All representations and warranties contained in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents are true
and correct on and as of the date of this Amendment, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date);

 

(b)           No Default or Event of Default has occurred and is continuing;

 

(c)           The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party; and

 

(d)           This Amendment has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

 



-2-

 

 

7.           Miscellaneous.

 

(a)           Expenses. Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

(b)           Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.

 

(c)           Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Receipt by telecopy or electronic mail of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

(d)           References. Any references in the Credit Agreement to "this
Agreement", and any references to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

(e)           Loan Document. This Amendment shall constitute a "Loan Document"
as defined in the Credit Agreement.

 

(f)           No Waiver of Rights. Except as expressly set forth herein, the
terms and provisions set forth in this Amendment shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement, and shall not be deemed to waive or modify any rights of Agent
or the Lenders.

 

8.           Release.

 

(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 



-3-

 

 

(b)           Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)           Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Page Follows]

 

 

 

 

 

-4-

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  MDC PARTNERS INC., a federal company   organized under the laws of Canada    
    By: /s/ Mitchell Gendel   Name:    MITCHELL GENDEL   Title: Authorized
Signatory         By: /s/ Michael Sabatino   Name:     MICHAEL SABATINO   Title:
Authorized Signatory         MAXXCOM INC.,   a Delaware corporation         By:
/s/ Mitchell Gendel   Name:    MITCHELL GENDEL   Title: Authorized Signatory    
    By: /s/ Michael Sabatino   Name:    MICHAEL SABATINO   Title: Authorized
Signatory

  

 

Signature Pages to Consent and Third Amendment to Amended and Restated Credit
Agreement

 

 



 



6 DEGREES INTEGRATED COMMUNICATIONS CORP

 

72ANDSUNNY PARTNERS, LLC

 

ACCENT MARKETING SERVICES, L.L.C.

 

ACCUMARK PARTNERS INC. (formerly known as 6 Degrees Integrated Communications
Inc.)

 

ALLISON & PARTNERS LLC

 

ANOMALY PARTNERS LLC

 

ANOMALY INC.

 

ATTENTION PARTNERS LLC

 

BOOM MARKETING INC.

 

BRUCE MAU DESIGN INC.

 

BRUCE MAU DESIGN (USA) LLC

 

BRUCE MAU HOLDINGS LTD.

 

BRYAN MILLS IRADESSO CORP.

 

CAPITAL C PARTNERS GP INC.

 

CAPITAL C PARTNERS LP
By: Capital C Partners GP Inc.

Its general partner

 

COLLE & MCVOY LLC

 

COMPUTER COMPOSITION OF CANADA LP

By: MDC Canada GP Inc.

Its general partner

 

CONCENTRIC PARTNERS LLC

 

CRISPIN PORTER & BOGUSKY EUROPE AB

 

CRISPIN PORTER & BOGUSKY LLC

 

DONER PARTNERS LLC

 

DOTGLU LLC

 

 

Signature Pages to Consent and Third Amendment to Amended and Restated Credit
Agreement



 

 

 

HELLO DESIGN, LLC

 

HL GROUP PARTNERS LLC

 

INTEGRATED MEDIA SOLUTIONS PARTNERS LLC

 

KBP HOLDINGS LLC

 

KBS+P ATLANTA LLC (formerly known as Fletcher Martin LLC)

 

KBS+P CANADA LP KBS+P CANADA SEC

By: MDC Canada GP Inc.

Its general partner

 

KENNA COMMUNICATIONS GP INC.

 

KENNA COMMUNICATIONS LP

By: Kenna Communications GP Inc.

Its general partner

 

KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC)

 

KIRSHENBAUM BOND & PARTNERS WEST LLC

 

KWITTKEN PR LLC

 

LAIRD + PARTNERS NEW YORK LLC

 

LBN PARTNERS LLC

 

LUNTZ GLOBAL PARTNERS LLC

 

MAXXCOM GLOBAL MEDIA LLC

 

MAXXCOM INC.

 

MAXXCOM (USA) FINANCE COMPANY

 

MAXXCOM (USA) HOLDINGS INC.

 

MDC ACQUISITION INC.

 

MDC CANADA GP INC.

 

MDC CORPORATE (US) INC.

 

 

Signature Pages to Consent and Third Amendment to Amended and Restated Credit
Agreement



 

 

 

MDC INNOVATION PARTNERS LLC (d/b/a Spies & Assassins)

 

MDC TRAVEL, INC.

 

MONO ADVERTISING, LLC

 

NEW TEAM LLC

 

NORTHSTAR MANAGEMENT HOLDCO INC.

 

NORTHSTAR RESEARCH GP LLC

 

NORTHSTAR RESEARCH HOLDINGS CANADA INC.

 

NORTHSTAR RESEARCH HOLDINGS USA LP

 

NORTHSTAR RESEARCH PARTNERS INC.

 

NORTHSTAR RESEARCH PARTNERS (USA) LLC

 

OUTERACTIVE, LLC

 

PULSE MARKETING, LLC

 

REDSCOUT LLC

 

RELEVENT PARTNERS LLC

 

RJ PALMER PARTNERS LLC

 

SKINNY NYC LLC

 

SLOANE & COMPANY LLC

 

SOURCE MARKETING LLC

 

STUDIO PICA INC.

 

TARGETCAST LLC

           

TARGETCOM LLC

 

TC ACQUISITION INC.

 

THE ARSENAL LLC (formerly known as Team Holdings LLC)

 

 

Signature Pages to Consent and Third Amendment to Amended and Restated Credit
Agreement



 

 

 

TRACK 21 LLC

 

TRADE X PARTNERS LLC

 

UNION ADVERTISING CANADA LP

By: MDC Canada GP Inc.

Its general partner

 

VARICK MEDIA MANAGEMENT LLC

 

VERITAS COMMUNICATIONS INC.

 

VITRO PARTNERS LLC

 

VITROROBERTSON LLC

 

X CONNECTIONS INC.

 

YAMAMOTO MOSS MACKENZIE, INC.

 

ZYMAN GROUP, LLC

 

By: /s/ Mitchell Gendel Name:     MITCHELL GENDEL Title: Authorized Signatory  
  By: /s/ Michael Sabatino Name:  MICHAEL SABATINO Title: Authorized Signatory

 

Signature Pages to Consent and Third Amendment to Amended and Restated Credit
Agreement

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,
formerly known as Wells Fargo Foothill, LLC, as
Agent and as a Lender


By: /s/ Jason Shanahan               
Name: Jason Shanahan
Title:   Vice President

 

JPMorgan Chase Bank, N.A., as a Lender


By: /s/ Devin Roccisano                     
Name: Devin Roccisano            
Title:   Vice President

 

Bank of Montreal, as a Lender


By: /s/ Naghmeh Hashemifard         
Name: Naghmeh Hashemifard
Title:   Managing Director          

 

Goldman Sachs Lending Partners LLC, as a Lender


By: /s/ Ashwin Ramakrishna         
Name: Ashwin Ramakrishna             
Title:   Authorized Signatory        

 

NYCB SPECIALTY FINANCE COMPANY, LLC, as a Lender


By: /s/ Willard D. Dickerson, Jr.           
Name: Willard D. Dickerson, Jr.
Title:   Senior Vice President

 

 

 

 



Signature Pages to Consent and Third Amendment to Amended and Restated Credit
Agreement



 

 

 

Exhibit A

 

See attached.

 



 

 

 

Exhibit A

 





MDC PARTNERS INC.,

 

THE NOTE GUARANTORS PARTY HERETO

 

AND

 

THE BANK OF NEW YORK MELLON,

 

AS TRUSTEE

 

6.75% SENIOR NOTES DUE 2020

 

FIFTH SUPPLEMENTAL INDENTURE

 

 

 

 

Dated as of March [·], 2014

 

 

 

 

This FIFTH SUPPLEMENTAL INDENTURE, dated as of March [·], 2014 (this “Fifth
Supplemental Indenture”), among MDC Partners Inc., a corporation continued under
the laws of Canada (the “Company”), the Note Guarantors party hereto and The
Bank of New York Mellon, a New York banking corporation, as Trustee under the
Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Note Guarantors party hereto and the Trustee have
previously entered into an indenture, dated as of March 20, 2013 (the “Base
Indenture”) (as supplemented by the First Supplemental Indenture dated as of
June 21, 2013, the Second Supplemental Indenture dated as of November 6, 2013,
the Third Supplemental Indenture dated as of November 15, 2013, the Fourth
Supplemental Indenture dated as of March 17, 2014, together and as may be
further amended, supplemented, waived or otherwise modified, the “Indenture”),
providing for the issuance of $660,000,000 aggregate principal amount of its
6.75% Senior Notes due 2020 of the Company (the “Notes”), all of which are
outstanding on the date hereof;

 

WHEREAS, pursuant to Section 9.1(9) of the Base Indenture, the Company, the Note
Guarantors and the Trustee may amend or supplement the Indenture without notice
to or consent of any Holder to provide, among other things, for the issuance of
Additional Notes as permitted by Section 2.2(c) and Section 2.14 of the Base
Indenture, which will be treated, together with any other Outstanding Notes, as
a single issue of securities;

 

WHEREAS, the Board of Directors of the Company has authorized by resolutions,
including the Additional Note Board Resolutions pursuant to Section 2.14(b) of
the Base Indenture, the issuance of $75,000,000 aggregate principal amount of
Additional Notes (the “March 2014 Additional Notes”);

 

WHEREAS, pursuant to Section 2.14(b) of the Base Indenture, the Company has
delivered to the Trustee the Officers’ Certificate pursuant to and in accordance
with the Additional Note Board Resolutions relating to the March 2014 Additional
Notes;

 

WHEREAS, the Company has requested that the Trustee join in the execution of
this Fifth Supplemental Indenture, and

 

WHEREAS, all conditions and requirements necessary to make this Fifth
Supplemental Indenture a valid, binding, and legal instrument in accordance with
the terms of the Indenture have been performed and fulfilled and the execution
and delivery hereof have been in all respects duly authorized.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein and in the Indenture and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Note Guarantors and the Trustee hereby agree for the equal and
ratable benefit of all Holders of the March 2014 Additional Notes as follows:

 

 

 

 

 



Article I

DEFINITIONS

 

Section 1.1.        Defined Terms. All capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Indenture, as
supplemented and amended hereby.

 

Article II

ADDITIONAL NOTES

 

Section 2.1.        The Additional Notes. \l3i) Pursuant to Section 2.14 of the
Base Indenture, the Company hereby creates $75,000,000 aggregate principal
amount of its 6.75% Senior Notes due 2020. These March 2014 Additional Notes
shall constitute a single series with the Company’s Outstanding Notes issued on
March 20, 2013 and November 15, 2013 (the “Existing Notes”), to which the March
2014 Additional Notes are identical in all terms and conditions except as to the
issue date, the amount of interest payable on the first Interest Payment Date
therefore and issue price as permitted under Section 2.14(a) of the Base
Indenture and except with respect to the use of a separate CUSIP in respect of
the Regulation S Temporary Global Note for compliance with the Distribution
Compliance Period as further permitted by Section 2.14(a) of the Base Indenture.
Interest on the March 2014 Additional Notes shall accrue from April 1, 2014. The
first interest payment date of the March 2014 Additional Notes shall be October
1, 2014. All March 2014 Additional Notes issued under the Indenture will, when
issued, be considered Notes for all purposes thereunder and will be subject to
and take the benefit of all of the terms, conditions and provisions of the
Indenture. The March 2014 Additional Notes shall be issued in global form in
minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof in substantially the form of Exhibit A hereto. The terms and provisions
of the March 2014 Additional Notes set forth in Exhibit A hereto shall
constitute and are expressly made a part of this Supplemental Indenture.

 

Section 2.2.        Execution and Authentication of the Additional Notes. The
Trustee shall, upon receipt of and in accordance with a Company Order pursuant
to Section 2.2 of the Base Indenture, authenticate and deliver the March 2014
Additional Notes in the aggregate principal amount of $75,000,000.

 

Article III

MISCELLANEOUS

 

Section 3.1.        Ratification of Indenture; Fifth Supplemental Indenture Part
of Indenture. Except as expressly supplemented hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Fifth Supplemental Indenture
shall form a part of the Indenture for all purposes, and every Holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby. The
Trustee makes no representation or warranty as to the validity or sufficiency of
this Fifth Supplemental Indenture. The recitals and statements herein are deemed
to be those of the Company and the Note Guarantors and not those of the Trustee,
and the Trustee assumes no responsibility for their correctness.

 



 

 

 

Section 3.2.        Governing Law, Etc. This Fifth Supplemental Indenture shall
be governed by the provisions set forth in Section 11.7 of the Base Indenture,
mutatis mutandis.

 

Section 3.3.        Severability. In case any provision in this Fifth
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and such provision shall be ineffective only to the
extent of such invalidity, illegality or unenforceability.

 

Section 3.4.        Duplicate and Counterpart Originals. The parties may sign
any number of copies of this Fifth Supplemental Indenture. One signed copy is
enough to prove this Fifth Supplemental Indenture. This Fifth Supplemental
Indenture may be executed in any number of counterparts, each of which so
executed shall be an original, but all of them together represent the same
agreement.

 

Section 3.5.        Headings. The headings of the Articles and Sections in this
Fifth Supplemental Indenture have been inserted for convenience of reference
only, are not intended to be considered as a part hereof and shall not modify or
restrict any of the terms or provisions hereof.

 

[Signature Pages Follow]

 

 

 

IN WITNESS WHEREOF, the parties have caused this Fifth Supplemental Indenture to
be duly executed as of the date first written above.

 

  MDC PARTNERS INC.,        as the Company               By:         Name:
Mitchell Gendel     Title: General Counsel & Corporate Secretary

 

 



 

 

 

Guarantors:

 



6DEGREES INTEGRATED COMMUNICATIONS CORP.,

an Ontario corporation

72 AND SUNNY PARTNERS LLC,

a Delaware limited liability company

ACCENT MARKETING SERVICES, L.L.C.,

a Delaware limited liability company

ACCUMARK PARTNERS INC.,

an Ontario corporation

ALLISON & PARTNERS LLC,

a Delaware limited liability company

ANOMALY Inc.,

an Ontario corporation

ANOMALY PARTNERS LLC,

a Delaware limited liability company

ATTENTION PARTNERS LLC,

a Delaware limited liability company

BOOM MARKETING INC.,

an Ontario corporation

BRUCE MAU DESIGN INC.,

an Ontario corporation

BRUCE MAU DESIGN (USA) LLC,

a Delaware limited liability company

BRUCE MAU HOLDINGS LTD.,

an Ontario corporation

BRYAN MILLS IRADESSO CORP.,

an Ontario corporation

CAPITAL C PARTNERS GP INC.,

an Ontario corporation

CAPITAL C PARTNERS LP,

an Ontario limited partnership
By: Capital C Partners GP Inc.
Its general partner

COLLE & MCVOY LLC,

a Delaware limited liability company

CONCENTRIC PARTNERS LLC,

a Delaware limited liability company

CRISPIN PORTER & BOGUSKY LLC,

a Delaware limited liability company

CRISPIN PORTER & BOGUSKY EUROPE AB,

a Swedish corporation

DONER PARTNERS LLC,

a Delaware limited liability company

DOTGLU LLC,

a Delaware limited liability company

HELLO DESIGN, LLC,

a California limited liability company

HL GROUP PARTNERS LLC,

a Delaware limited liability company

INTEGRATED MEDIA SOLUTIONS PARTNERS LLC,

a Delaware limited liability company

KBP HOLDINGS LLC,

a Delaware limited liability company

KBS+P ATLANTA LLC,

a Delaware limited liability company

KBS+P CANADA LP KBS+P CANADA SEC,

an Ontario limited partnership

By: MDC Canada GP Inc.
Its general partner

KENNA COMMUNICATIONS GP INC.,

an Ontario corporation

KENNA COMMUNICATIONS LP,

an Ontario limited partnership

By: Kenna Communications GP Inc.
Its general partner

KINGSDALE PARTNERS LP,

an Ontario limited partnership

By: MDC Kingsdale GP Inc.
Its general partner

KIRSHENBAUM BOND SENECAL & PARTNERS LLC,

a Delaware limited liability company

KIRSHENBAUM BOND & PARTNERS WEST LLC,

a Delaware limited liability company

KWITTKEN PR LLC,

a Delaware limited liability company

LBN PARTNERS LLC,

a Delaware limited liability company

LAIRD + PARTNERS NEW YORK LLC,

a Delaware limited liability company

LUNTZ GLOBAL PARTNERS LLC,

a Delaware limited liability company

MAXXCOM GLOBAL MEDIA LLC,

a Delaware limited liability company

MAXXCOM (USA) FINANCE COMPANY,

a Delaware corporation

MAXXCOM (USA) HOLDINGS INC.,

a Delaware corporation

MAXXCOM INC.,

a Delaware corporation

MDC ACQUISITION INC.,

a Delaware corporation

MDC CANADA GP INC.,

a corporation incorporated under the laws of Canada

MDC CORPORATE (US) INC.,

a Delaware Corporation

MDC INNOVATION PARTNERS LLC,

a Delaware limited liability company

MDC Kingsdale GP Inc.

a corporation incorporated under the Province of Ontario

MDC TRAVEL, INC.,

a Delaware corporation

 

 

 

[continues on next page]



 



[Signature Page to Supplemental Indenture]





 

 

 



MONO ADVERTISING, LLC,

a Delaware limited liability company

NEW TEAM LLC,

a Delaware limited liability company

NORTHSTAR MANAGEMENT HOLDCO INC.,

an Ontario corporation

NORTHSTAR RESEARCH GP LLC,

a Delaware limited liability company

NORTHSTAR RESEARCH HOLDINGS CANADA INC.,

an Ontario corporation

NORTHSTAR RESEARCH HOLDINGS USA LP,

a Delaware limited partnership

NORTHSTAR RESEARCH PARTNERS INC.,

an Ontario corporation

NORTHSTAR RESEARCH PARTNERS (USA) LLC,

a Delaware limited liability company

OUTERACTIVE, LLC,

a Delaware limited liability company

PULSE MARKETING, LLC,

a Delaware limited liability company

REDSCOUT LLC,

a Delaware limited liability company

RELEVENT PARTNERS LLC,

a Delaware limited liability company

RJ PALMER PARTNERS LLC,

a Delaware limited liability company

SKINNY NYC LLC,

a Delaware limited liability company

SLOANE & COMPANY LLC,

a Delaware limited liability company

SOURCE MARKETING LLC,

a New York limited liability company

STUDIO PICA INC.,

a federal company organized under the laws of Canada

TARGETCAST LLC,

a Delaware limited liability company

TARGETCOM, LLC,

a Delaware limited liability company

TC ACQUISITION INC.,

a Delaware corporation

THE ARSENAL LLC,

a Delaware limited liability company

TRACK 21 LLC,

a Delaware limited liability company

TRADE X PARTNERS LLC,

a Delaware limited liability company

UNION ADVERTISING CANADA LP,

an Ontario limited partnership

By: MDC Canada GP Inc.
Its general partner

VARICK MEDIA MANAGEMENT LLC,

a Delaware limited liability company

VERITAS COMMUNICATIONS INC.,

an Ontario corporation

VITRO PARTNERS LLC,

a Delaware limited liability company

VITROROBERTSON LLC,

a Delaware limited liability company

X CONNECTIONS INC.,

an Ontario corporation

YAMAMOTO MOSS MACKENZIE, INC.,

a Delaware corporation

ZYMAN GROUP, LLC,

a Delaware limited liability company

 

 

 

 

[continues on next page]

 

 



[Signature Page to Supplemental Indenture]



 

 

 



  On behalf of each of the Note Guarantors                     By:         Name:
Mitchell Gendel     Title: Authorized Signatory



 



 

 

 

 

 

 

 

 



[Signature Page to Supplemental Indenture]

 

 

 



 

  THE BANK OF NEW YORK MELLON,              as Trustee           By:        
Name: [·]     Title: [Vice President]

 

 

 

 

 

 

 

 

 

[Signature Page to Supplemental Indenture]

 

 

Exhibit A

 

[Include the following legend for Global Notes only:

 

THIS IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE REFERRED TO
HEREINAFTER.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.]

 

[Include the following legend on all Notes that are Restricted Notes:

 

The sale of this Note has not been registered under the United States Securities
Act of 1933, as amended (the ‘‘Securities Act’’), and accordingly, this Note may
not be offered or sold except as set forth in the following sentence. By its
acquisition hereof, the holder agrees that (1) it will not within the later of
(x) one year after the last date of original issuance of the Notes, and (y) 90
days after it ceases to be an affiliate (within the meaning of Rule 144 under
the Securities Act) of the issuer, offer, resell, pledge or otherwise transfer
the Note evidenced hereby, except (a) to the issuer; (b) under a registration
statement that has been declared effective under the Securities Act; (c) to a
person the seller reasonably believes is a Qualified Institutional Buyer (as
defined in Rule 144A under the Securities Act) that is purchasing for its own
account or for the account of another Qualified Institutional Buyer and to whom
notice is given that the transfer is being made in reliance on Rule 144A, all in
compliance with Rule 144A; (d) in an offshore transaction complying with Rule
903 or Rule 904 of Regulation S; or (e) under any other available exemption from
the registration requirements of the Securities Act; (2) it will comply with all
applicable securities laws of the states of the United States and other
jurisdictions; and (3) it will, prior to any transfer of this Note pursuant to
clause (E) within the later of (x) one year after the last date of original
issuance of the Notes and (y) 90 days after it ceases to be an affiliate (within
the meaning of Rule 144 under the Securities Act) of the issuer, furnish to the
trustee and the issuer such certifications, legal opinions or other information
as they may require pursuant to the indenture and may rely upon to confirm that
such transfer is being made pursuant to such other available exemption from the
registration requirements of the Securities Act. In any event, no affiliate of
the issuer may purchase or sell these Notes prior to the date that is one year
after the last date of original issuance of the Notes. The restrictions set
forth in this legend shall cease to have effect one year after the last date of
original issuance of the Notes, provided that all holders after such date shall
continue to be required to transfer Notes in conformity with the requirements of
applicable securities laws.]

 



Exhibit A-1

 

 

UNLESS PERMITTED UNDER CANADIAN SECURITIES LAWS, THE HOLDER OF THIS SECURITY
MUST NOT TRADE THIS SECURITY IN OR TO A PERSON IN ANY PROVINCE OR TERRITORY OF
CANADA BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE DATE OF THE
ISSUANCE OF THIS SECURITY.

 

 

[Include the following legend on all Regulation S Temporary Global Notes:

 

THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT. NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN
MAY BE OFFERED, SOLD, DELIVERED OR EXCHANGED FOR AN INTEREST IN A PERMANENT
GLOBAL NOTE OR OTHER NOTE EXCEPT UPON DELIVERY OF THE CERTIFICATIONS SPECIFIED
IN THE INDENTURE.]

 

Exhibit A-2

 

 

 

 

FORM OF FACE OF NOTE

 

6.75% Senior Notes due 2020

 

No. [___] Principal Amount $[______________]

 

[If the Note is a Global Note include the following two lines:

as revised by the Schedule of Increases and
Decreases in Global Note attached hereto]

 


CUSIP NO. ____________

ISIN NO. ____________



 

MDC Partners Inc., a corporation continued under the laws of Canada (together
with its successors and assigns, the “Company”) promises to pay to
___________________, or registered assigns, the principal sum of
__________________ United States Dollars [If the Note is a Global Note, add the
following, as revised by the Schedule of Increases and Decreases in Global Note
attached hereto], on April 1, 2020.

 

  Interest Payment Dates: April 1 and October 1, commencing on October 1, 2014  
Record Dates: March 15 and September 15

 

 

 

 

 

 

Exhibit A-3

 

Additional provisions of this Note are set forth on the other side of this Note.

 

  MDC PARTNERS INC.       By:       Name:   Title:       By:        Name:  
Title:

 

 

 

 

TRUSTEE’S CERTIFICATE OF
  AUTHENTICATION

 

This is one of the Notes referred to in the

within-mentioned Indenture.

 

THE BANK OF NEW YORK MELLON,
as Trustee

 

 

 

By: ______________________ Date: _____________________   Authorized Signatory  



 

Exhibit A-4

 

FORM OF REVERSE SIDE OF NOTE

 

6.75% Senior Notes due 2020

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Indenture referred to below unless otherwise indicated.

 

1.Interest

 

MDC Partners Inc., a corporation continued under the laws of Canada (together
with its successors and assigns, the “Company”) promises to pay interest on the
principal amount of this Note at the rate per annum shown above.

 

The Company will pay interest semiannually in arrears on each Interest Payment
Date of each year commencing October 1, 2014; provided that if any such Interest
Payment Date is not a Business Day, then such payment shall be made on the next
succeeding Business Day. Interest on the Notes will accrue from, and including,
the most recent date to which interest has been paid on the Notes or, if no
interest has been paid, from, and including, April 1, 2014. The Company shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal at the then applicable interest rate on the
Notes to the extent lawful; it shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest (“Defaulted Interest”), without regard to any applicable grace period,
at the then applicable rate on the Notes. Interest will be computed on the basis
of a 360-day year of twelve 30-day months.

 

All payments made by the Company in respect of the Notes will be made free and
clear of and without deduction or withholding for or on account of any Taxes
imposed or levied by or on behalf of any Taxing Authority, unless such
withholding or deduction is required by law or by the interpretation or
administration thereof. In that event, the Company will pay to each Holder of
the Notes Additional Amounts as provided in the Indenture subject to the
limitations set forth in the Indenture.

 

2.Method of Payment

 

By at least 10:00 a.m., New York City time, on the date on which any principal
of or interest on any Note is due and payable, the Company shall irrevocably
deposit with the Trustee or the Paying Agent money sufficient to pay such
principal and/or interest. The Company will pay interest (except Defaulted
Interest) on the applicable Interest Payment Date to the Persons who are
registered Holders of Notes at the close of business on the Record Date
preceding the Interest Payment Date even if Notes are canceled, repurchased or
redeemed after the Record Date and on or before the relevant Interest Payment
Date, except as provided in Section 2.13 of the Base Indenture (as defined
below) with respect to Defaulted Interest. Holders must surrender Notes to a
Paying Agent to collect principal payments. The Company will pay principal and
interest in U.S. Legal Tender.

 



Exhibit A-5

 

 

Payments in respect of Notes represented by a Global Note (including principal
and interest) will be made by the transfer of immediately available funds to the
accounts specified by DTC. The Company will make all payments in respect of a
Certificated Note (including principal and interest) by mailing a check to the
registered address of each registered Holder thereof as set forth in the Note
Register; provided, however, that payments on the Notes may also be made, in the
case of a Holder of at least $1,000,000 aggregate principal amount of Notes, by
wire transfer to a U.S. dollar account maintained by the payee with a bank in
the United States if such Holder elects payment by wire transfer by giving
written notice to the Trustee or the Paying Agent to such effect designating
such account no later than 15 days immediately preceding the relevant due date
for payment (or such other date as the Trustee may accept in its discretion).

 

3.Paying Agent and Registrar

 

Initially, The Bank of New York Mellon, the Trustee under the Indenture, will
act as Trustee, Paying Agent and Registrar. The Company may appoint and change
any Paying Agent, Registrar or co-Registrar without notice to any Holder. The
Company, any Note Guarantor or any of their Affiliates may act as Paying Agent,
Registrar or co-Registrar.

 

4.Indenture

 

The Company issued the Notes under an Indenture, dated as of March 20, 2013 (the
“Base Indenture”) (as supplemented by the First Supplemental Indenture dated as
of June 21, 2013, the Second Supplemental Indenture dated as of November 6,
2013, the Third Supplemental Indenture dated as of November 15, 2013, the Fourth
Supplemental Indenture dated as of March 17, 2014, the Fifth Supplemental
Indenture dated as of March [·], 2014, together and as may be further amended or
supplemented from time to time in accordance with the terms thereof, the
“Indenture”), among the Company, the Note Guarantors and the Trustee. The terms
of the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the TIA. The Notes are subject to all such terms, and
Holders are referred to the Indenture and the TIA for a statement of those
terms. Each Holder, by accepting a Note, agrees to be bound by all of the terms
and provisions of the Indenture, as amended or supplemented from time to time.

 

The Notes are general unsecured obligations of the Company of which $75,000,000
in aggregate principal amount will be issued on April [·], 2014 as Additional
Notes, in addition to the $550,000,000 in aggregate principal amount issued on
March 20, 2013 and the $110,000,000 in aggregate principal amount issued on
November 15, 2013. Subject to the conditions set forth in the Indenture and
without the consent of the Holders, the Company may issue Additional Notes. All
Notes will be treated as a single class of securities under the Indenture. The
Indenture imposes certain limitations on, among other things, the ability of the
Company and its Restricted Subsidiaries to: Incur Indebtedness, make Restricted
Payments, create Liens, make Asset Sales, designate Unrestricted Subsidiaries,
enter into transactions with Affiliates, enter into Sale and Leaseback
Transactions, or consolidate or merge or transfer or convey all or substantially
all of the Company’s and its Restricted Subsidiaries’ assets.

 

To guarantee the due and punctual payment of the principal of, premium and
interest on the Notes and all other amounts payable by the Company under the
Indenture and the Notes when and as the same shall be due and payable, whether
at maturity, by acceleration or otherwise, according to the terms of the Notes
and the Indenture, the Note Guarantors have unconditionally guaranteed (and each
of the existing and future Restricted Subsidiaries that Guarantee or are
co-borrowers under or grant Liens to secure the Bank Credit Facility will
unconditionally guarantee), jointly and severally, such obligations pursuant to
the terms of the Indenture. Each Note Guarantee will be subject to release as
provided in the Indenture.

 



Exhibit A-6

 

 

The obligations of each Note Guarantor in respect of its Note Guarantee will be
limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Note Guarantor and after giving effect
to any collections from or payments made by or on behalf of any other Note
Guarantor in respect of the obligations of such other Note Guarantor under its
Note Guarantee or pursuant to its contribution obligations under this Indenture,
result in the obligations of such Note Guarantor under its Note Guarantee not
constituting a fraudulent conveyance, fraudulent transfer or similar illegal
transfer under federal or state law or the law of the jurisdiction of formation
or incorporation of such Note Guarantor.

 

5.Optional Redemption

 

(a)        Optional Redemption. Except as stated below, the Company may not
redeem the Notes prior to April 1, 2016. The Company may, at its option without
the prior agreement of Holders, redeem the Notes, in whole at any time or in
part from time to time, on and after April 1, 2016, at the following redemption
prices, expressed as percentages of the principal amount thereof, if redeemed
during the twelve-month period commencing on April 1 of any year set forth
below:

 

Year Percentage 2016         103.375% 2017         101.688% 2018 and
thereafter         100.000%

 

 

(b)        Make-Whole Redemption. At any time prior to April 1, 2016, the
Company may, at its option without the prior agreement of Holders, redeem all or
part of the Notes upon not less than 30 nor more than 60 days’ prior notice at a
redemption price equal to the sum of (i) 100% of the principal amount thereof
plus (ii) the Applicable Premium as of the date of redemption.

 

“Applicable Premium” means, with respect to a Note at any date of redemption,
the greater of (i) 1.0% of the principal amount of such Note and (ii) the
excess, if any, of (A) the present value at such date of redemption of (1) the
redemption price of such Note on April 1, 2016 (such redemption price being
described under this Section 5) plus (2) all remaining required interest
payments due on such Note through April 1, 2016 (excluding accrued but unpaid
interest to the date of redemption), computed using a discount rate equal to the
Treasury Rate plus 50 basis points, over (B) the then-Outstanding principal
amount of such Note.

 

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to April 1, 2016; provided,
however, that if the period from the redemption date to April 1, 2016 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

 



Exhibit A-7

 

 

(c)        Optional Redemption upon Equity Offerings. At any time, or from time
to time, on or prior to April 1, 2016, the Company may, at its option without
the prior agreement of Holders, use the net cash proceeds of one or more Equity
Offerings to redeem in the aggregate up to 35% of the aggregate principal amount
of the Notes issued under the Indenture (calculated after giving effect to any
issuance of Additional Notes) at a redemption price equal to 106.750% of the
principal amount thereof; provided that:

 

(1)        after giving effect to any such redemption at least 65% of the
aggregate principal amount of the Notes issued under the Indenture remains
outstanding; and

 

(2)        the Company will make such redemption not more than 90 days after the
consummation of such Equity Offering.

 

Notice of a redemption upon any Equity Offering may be given prior to the
redemption thereof, and any such redemption or notice may, at the Company’s
discretion, be subject to one or more conditions precedent, including, but not
limited to, completion of the related Equity Offering.

 

(d)        Optional Redemption for Changes in Withholding Taxes. The Company may
at any time, at its option without the prior agreement of Holders, redeem, in
whole but not in part, the outstanding Notes at a redemption price of 100% of
the principal amount thereof if it has become or would become obligated to pay
any Additional Amounts (as defined in the Indenture) or any Reimbursement
Payments (as defined in the Indenture) in respect of the Notes as a result of:

 

(1)        any change in or amendment to the laws (or regulations promulgated
thereunder, rulings, technical interpretations, interpretation bulletins or
information circulars) of any Taxing Authority (as defined in the Indenture); or

 

(2)        any change in or amendment to any official position regarding the
application, administration or interpretation of such laws, regulations,
rulings, technical interpretations, interpretation bulletins or information
circulars (including a holding, judgment or order by a court of competent
jurisdiction),

 

which change or amendment is announced or is effective on or after the Issue
Date (without regard to whether any Note Guarantor is or has been making any
payments under the Notes prior to, at or after the time such change or amendment
is announced or effective).

 

It shall be a condition to the Company’s right to redeem the Notes pursuant to
the provisions set forth in the immediately preceding paragraph that, prior to
giving any notice of redemption of the Notes, the Company shall have delivered
to the Trustee (a) an Officers’ Certificate stating that the Company has
determined in its reasonable judgment that the obligation to pay such Additional
Amounts or Reimbursement Payments cannot be avoided by the Company taking
reasonable measures available to it and (b) an Opinion of Counsel that the
circumstances described in the immediately preceding paragraph exist. No such
notice of redemption may be given more than 90 days before or more than 365 days
after the Company first becomes liable (or, if later, the earlier of the date on
which it first becomes aware of its liability or the date on which it reasonably
should have become aware of its liability) to pay any Additional Amounts or
Reimbursement Payments as a result of a change or amendment described above.

 



Exhibit A-8

 

 

(e)        Optional Redemption Procedures. In the case of any partial
redemption, selection of the Notes for redemption will be made in accordance
with Article V of the Base Indenture. On and after the redemption date, interest
will cease to accrue on Notes or portions thereof called for redemption as long
as the Company has deposited with the Paying Agent funds in satisfaction of the
applicable redemption price, together with any accrued and unpaid interest,
pursuant to the Indenture. Any redemption notice may, at the Company’s
discretion, be subject to one or more conditions precedent, including completion
of an Equity Offering or other corporate transaction.

 

6.        Mandatory Repurchase Provisions

 

(a)        Change Of Control Offer. Upon the occurrence of a Change of Control,
each Holder of Notes will have the right to require that the Company purchase
all or a portion (equal to $2,000 or an integral multiple of $1,000 in excess
thereof (provided that the unpurchased portion will be in a denomination of at
least $2,000)) of the Holder’s Notes at a purchase price equal to 101% of the
principal amount thereof, plus accrued and unpaid interest thereon through the
date of purchase; provided that the Company will not be required to purchase
Notes upon the occurrence of a Change of Control in the event that it has
exercised its right to redeem all of the Notes in accordance with Section 5
hereof or if a third party makes the Change of Control Offer subject to the
conditions set forth in the Indenture. Within 30 days following the date upon
which the Change of Control occurred, the Company must make a Change of Control
Offer pursuant to a Change of Control Notice. As more fully described in the
Indenture, the Change of Control Notice shall state, among other things, the
Change of Control Payment Date, which must be no earlier than 30 days nor later
than 60 days from the date the notice is mailed, other than as may be required
by applicable law.

 

(b)        Asset Sale Offer. The Indenture imposes certain limitations on the
ability of the Company and its Restricted Subsidiaries to make Asset Sales. In
the event the proceeds from a permitted Asset Sale exceed certain amounts and
are not applied as specified in the Indenture, the Company will be required to
make an Asset Sale Offer to purchase to the extent of such remaining proceeds
each Holder’s Notes together with holders of certain other Indebtedness at 100%
of the principal amount thereof, plus accrued and unpaid interest thereon to the
Asset Sale Offer Payment Date, as more fully set forth in the Indenture.

 

[Insert for Certificated Notes:

 



Exhibit A-9

 

 



(c)        In the event of repurchase of the Note pursuant to a Change of
Control Offer or Asset Sale Offer in part only, a new Note or Notes for the
unpurchased portion will be issued in the name of the Holder hereof upon
cancellation hereof.]

 

8.        Denominations; Transfer; Exchange

 

The Notes are in fully registered form without coupons, and only in
denominations of principal amount of $2,000 and any integral multiple of $1,000
in excess thereof. A Holder may transfer or exchange Notes in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar shall not be
required to register the transfer or exchange of (i) (x) any Note for a period
beginning: (1) 15 days before the mailing of a notice of an offer to repurchase
or redeem Notes and ending at the close of business on the day of such mailing
or (2) 15 days before an Interest Payment Date and ending on such Interest
Payment Date and (y) any Note selected for repurchase or redemption, except the
unrepurchased or unredeemed portion thereof, if any.

 

9.        Persons Deemed Owners

 

[for Certificated Notes, include the following:

 

Prior to due presentment of this Note for registration or transfer, the Company,
the Note Guarantors, the Trustee, and any agent of the Company, the Note
Guarantors or the Trustee may treat the Person in whose name this Note is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Company, the Note Guarantors, the Trustee or any such
agent shall be affected by notice to the contrary.]

 

[for Global Notes, include the following:

 

The registered Holder of this Note may be treated as the owner of it for all
purposes.]

 

10.        Unclaimed Money

 

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

 

11.        Discharge Prior to Redemption or Maturity

 

Subject to certain conditions set forth in the Indenture, the Company at any
time may terminate some or all of its obligations under the Notes and the
Indenture if the Company deposits with the Trustee U.S. Legal Tender or U.S.
Government Obligations for the payment of principal of and interest on the Notes
to redemption or maturity, as the case may be.

 



Exhibit A-10

 

 

12.        Amendment, Waiver

 

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended or supplemented with the written consent of the Holders
of at least a majority in principal amount of the then Outstanding Notes and
(ii) any default (other than with respect to nonpayment or in respect of a
provision that cannot be amended or supplemented without the written consent of
each Holder affected) or noncompliance with any provision may be waived with the
written consent of the Holders of a majority in aggregate principal amount of
the then Outstanding Notes. Subject to certain exceptions set forth in the
Indenture, without the consent of any Holder, the Company and the Trustee may
amend or supplement the Indenture or the Notes to, among other things, cure any
ambiguity, omission, defect or inconsistency, or to comply with Article IV of
the Base Indenture, or to provide for uncertificated Notes in addition to or in
place of Certificated Notes, or to add Note Guarantees with respect to the Notes
or to secure the Notes, or to add additional covenants of the Company or the
Note Guarantors for the benefit of the Holders or surrender rights and powers
conferred on the Company or the Note Guarantors, or to make any change that does
not adversely affect the rights of any Holder in any material respect, or to
provide for the issuance of Additional Notes, or to conform the text of the
Indenture, Note Guarantees or the Notes to any provision of the “Description of
Notes” section of the Offering Circular to the extent that such provision in
such “Description of Notes” section was intended to be a verbatim recitation of
a provision of the Indenture, the Note Guarantees or the Notes, or to make any
amendment to the provisions of the Indenture relating to the transfer and
legending of Notes as permitted by the Indenture, including, without limitation,
to facilitate the issuance and administration of the Notes; provided, however,
that (i) compliance with the Indenture as so amended would not result in Notes
being transferred in violation of the Securities Act or any applicable
securities laws and (ii) such amendment does not materially and adversely affect
the rights of Holders to transfer Notes.

 

13.        Defaults and Remedies

 

If an Event of Default occurs and is continuing, the Trustee or the Holders of
at least 25% in principal amount of Outstanding Notes may declare all the Notes
to be due and payable immediately. Certain events of bankruptcy or insolvency
are Events of Default, which will result in the Notes being due and payable
immediately upon the occurrence of such Events of Default.

 

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture or the Notes unless
it receives indemnity satisfactory to it. Subject to certain limitations,
Holders of a majority in principal amount of the Outstanding Notes may direct
the Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders notice of any continuing Default or Event of Default (except a Default
or Event of Default in payment of principal or interest) if it determines that
withholding notice is in their interest.

 

14.        Trustee Dealings with the Company and the Note Guarantors

 

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Company, any Note Guarantor or their Affiliates and may otherwise deal
with the Company, any Note Guarantor or their Affiliates with the same rights it
would have if it were not Trustee. Any Paying Agent, Registrar or co-Registrar
may do the same with like rights.

 



Exhibit A-11

 

 

15.        No Recourse Against Others

 

An incorporator, director, officer, employee, stockholder or controlling Person,
as such, of the Company or any Note Guarantor will not have any liability for
any obligations of the Company or any Note Guarantor under the Notes (including
the Note Guarantees) or this Indenture or for any claims based on, in respect
of, or by reason of, such obligations or their creation. By accepting a Note,
each Holder waives and releases all such liability. The waiver and release are
part of the consideration for issuance of the Notes.

 

16.        Authentication

 

This Note shall not be valid until an authorized signatory of the Trustee (or an
Authenticating Agent) manually signs the certificate of authentication on the
other side of this Note.

 

17.        Abbreviations

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety), JT TEN (=
joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

18.        CUSIP or ISIN Numbers

 

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP, ISIN or other similar
numbers to be printed on the Notes and has directed the Trustee to use CUSIP,
ISIN or other similar numbers in notices of redemption as a convenience to
Holders. No representation is made as to the accuracy of such numbers either as
printed on the Notes or as contained in any notice of redemption and reliance
may be placed only on the other identification numbers placed thereon.

 

19.        Governing Law

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

20.        Currency of Account; Conversion of Currency.

 

U.S. Legal Tender is the sole currency of account and payment for all sums
payable by the Company and the Note Guarantors under or in connection with the
Notes or the Indenture, including damages. The Company and the Note Guarantors
will indemnify the Holders as provided in respect of the conversion of currency
relating to the Notes and the Indenture.

 



Exhibit A-12

 

 

 

21.        Agent for Service; Submission to Jurisdiction; Waiver of Immunities.

 

The Company and the Note Guarantors have agreed that any suit, action or
proceeding against the Company brought by any Holder or the Trustee arising out
of or based upon the Indenture or the Notes may be instituted in any state or
federal court in the Borough of Manhattan, New York City, New York. The Company
and the Note Guarantors have irrevocably submitted to the non-exclusive
jurisdiction of such courts for such purpose and waived, to the fullest extent
permitted by law, trial by jury and any objection they may now or hereafter have
to the laying of venue of any such proceeding, and any claim they may now or
hereafter have that any proceeding in any such court is brought in an
inconvenient forum. The Company and the Note Guarantors have appointed
Corporation Service Company as each of their authorized agent upon whom all
writs, process and summonses may be served in any suit, action or proceeding
arising out of or based upon the Indenture or the Notes which may be instituted
in any federal or state court in the Borough of Manhattan, New York City. To the
extent that any of the Company and the Note Guarantors has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment in aid or otherwise) with respect to
itself or any of its property, each of the Company and the Note Guarantors has
irrevocably waived and agreed not to plead or claim such immunity in respect of
their obligations under the Indenture or the Notes.

 

The Company will furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture which has in it the text of this Note in
larger type. Requests may be made to:

 

c/o MDC Partners Inc.

745 Fifth Avenue, 19th Floor

New York, NY 10151

Attention:   General Counsel

Telephone: (646) 429-1803

Facsimile:    (212) 937-4365

 

 

Exhibit A-13

 

[Include for Certificated Notes only:

 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

I or we assign and transfer this Note to

 

______________________________________________

(Print or type assignee’s name, address and zip code)

 

______________________________________________

(Insert assignee’s Social Security or Tax I.D. No.)

 

and irrevocably appoint _________________________ as agent to transfer this Note
on the books of the Company. The agent may substitute another to act for him.

 

 

 

Date:____________________ Your Signature:_______________________

 

Signature Guarantee:__________________________________
(Signature must be guaranteed)

 

Sign exactly as your name appears on the other side of this Note.

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.]

 

Exhibit A-14

 

[To be attached to Global Notes only:

 

SCHEDULE A

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

 

The following increases or decreases in this Global Note have been made:

 

 



]   Date of Exchange Amount of decrease in Principal Amount of this Global Note
Amount of increase in Principal Amount of this Global Note Principal Amount of
this Global Note following such decrease or increase Signature of authorized
signatory of Trustee or Note Custodian
 
 
 
 
 

 

 

 

 

 

Exhibit A-15

 

 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 3.12 or 3.21 of the Indenture, check either box:

 

¨ ¨ Section 3.12 Section 3.21

 

 

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 3.12 or 3.21 of the Indenture, state the principal amount
(which must equal to $2,000 or an integral multiple of $1,000 in excess of
$2,000) that you want to have purchased by the Company: $_________________

 

Date: __________ Your Signature ____________________________   (Sign exactly as
your name appears on the   other side of the Note)

 

 

Signature Guarantee: _______________________________________   (Signature must
be guaranteed)

 

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 





 

 



Exhibit A-16

